PETERSON « BRADFORD « BURKWITZ

Case 2:194cv-01770-RGK-RAO Document 202 Filed 02/18/20 Page 1of2 Page ID #:6312

100 North First Street, Suite 300

Burbank, California 91502

818.562.5800

oO ST Dn BB WH Hw Y/Y

wm MeSH HH NH HM BD BS Be ew ee ee Oe
oN AMES WBH HEH GO wO AA AREONH AS

Avi Burkwitz, Esq., Bar No.: 217225

gburkwitz@pbblip.com

yan A. Graham, Esq., Bar No.: 310186
rgraham@pbbllp.com

Rlexa L, Paloen Esq., Bar No.: 315470

ahalloran@pbbllp.com
V: ORD - BURKWITZ
100 North First Street, Suite 300
Burbank, California 91502
Tel ....818.562.5800
Fax....818.562.5810

Attorneys for Defendants,

County of Los Angeles (inclusive of the “Los Angeles Depatingnt of Children and
Family Services,” erroneously named as a distinct oe scobedo, Espinoza,
Ruben Jimenez, Sandra J imenez, Lara, Lopez, Luna, Mejia, Morales, Pacheco,
Ramirez, Ronces, Salas, Silva, and Simons.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KARLA ARANDA GARCIA, et al., Case No. 2:19-CV-1770-RGK-RAO

Hon. R. Gary Klausner Rise judee)
Plaintiffs, Hon. Rozella A. Oliver (Mag. Judge)
V. [RxovoseD] ORDER DEFENDANTS’ EX
ARTE APPLICATION TO MODIFY THE
COUNTY OF LOS ANGELES, et al. SCHEDULING ORDER
Defendants.

Complaint Filed: August 15, 2018
FAC Filed: May 8, 2019

SAC Filed: September 15, 2019
SAC Filed: November 12, 2019
TAC Filed: December 6, 2019
Trial: March 31, 2020

 

 

Having reviewed Defendants’ Ex Parte Application to Modify the Scheduling
Order, the Court finds that Defendants have shown good cause to modify the
scheduling order. Defendants have also shown good cause for relief on an ex parte
basis.

///
///

/I/
It

 

 

 

| PROPOSED] ORDER DEFENDANTS’ EX PARTE APPLICATION TO MODIFY THE
SCHEDULING ORDER
Case No. 2:19-CV-1770-RGK-RAO

 
- Case 2:19}\cv-01770-RGK-RAO Document 202 Filed 02/18/20. Page 2 of 2. Page ID #:6313

PETERSON « BRADFORD « BURKWITZ

100 North First Street, Suite 300
Burbank, California 91502

818.562.5800

So Oo SD tT BR WH bw we

MN wm YM BD NS ND NR ee ee ee aes
oN DWF YN HEH SHO MHI AAKRO HP a

Accordingly, the Court makes the following orders:
The scheduling order is modified to continue the dates as follows:
1. The Motion for Summary Judgment deadline from February 4, 2020 to
March 3, 2020;
2. The Pretrial Conference from March 16, 2020 to fees 2020; and
3. The Jury Trial from March 31, 2020 to ee Hoo, AT 4:004 H
Pelendands shat Flesthedce Ans wee.

IT IS SO ORDERED.

FEB i 8 2020

   

R. Gary Klausner
Chief District Judge

   

2

 

 

 

[PROPOSED] ORDER DEFENDANTS’ EX PARTE APPLICATION TO MODIFY THE
SCHEDULING ORDER

Case No. 2:19-CV-1770-RGK-RAO

Wwe (ater har Fetrtuatey 26, 2b26

 
